Citation Nr: 0401115	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, status post total knee 
replacement, currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for neck and back 
disability, secondary to the degenerative joint disease of 
the right knee, status post total knee replacement.

3.  Entitlement to service connection for arm and leg 
disability, secondary to the degenerative joint disease of 
the right knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Historically, a February 1999 rating decision granted service 
connection for degenerative joint disease (DJD) of the 
veteran's right knee and initially assigned a 30 percent 
evaluation effective from November 6, 1997.  But since he had 
a total right knee replacement in March 1998, the RO also 
assigned a temporary 100 percent evaluation effective March 
16, 1998, to compensate him during his recovery.  In doing 
that, the RO cited 38 C.F.R. § 4.30 ("paragraph 30"), 
for convalescent ratings, but just as well could have given 
the same rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, which applies specifically to a knee replacement 
with a prosthesis.  The RO also temporarily extended the 
100 percent rating from May 1, 1998 until May 1, 1999, due to 
a second surgery to release adhesions, at which time the 
prior 30 percent rating resumed.

Thereafter, in September 2000, the RO again increased the 
rating-but this time to 60 percent although still 
retroactive to May 1, 1999, the effective date when the 
prior 30 percent rating resumed.

In the April 2002 rating decision appealed, the RO confirmed 
and continued this 60 percent evaluation-in the process 
noting that it had considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but had concluded that this was not an 
exceptional case warranting an extraschedular rating.  The RO 
also denied service connection for neck, back, arm and leg 
disabilities-all claimed as secondary to the 
service-connected DJD of the right knee.

The Board will decide the claim seeking a rating higher than 
60 percent for the DJD in the right knee.  Unfortunately, 
though, the other claims for neck, back, arm and leg 
disabilities secondary to the DJD in the knee must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for the DJD in his right knee.

2.  The veteran has undergone a total right knee arthroplasty 
and still has pain, decreased range of motion and weakness in 
this extremity, but his gait is close to normal and the DJD 
and associated symptoms in his right knee do not cause 
sufficient impairment to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent 
for the veteran's 
service-connected right knee disability, including on an 
extraschedular basis.  38 U.S.C.A. §§  1155, 7104 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Codes 5055 and 5256 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2003); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The record reflects that through the Statement of the Case 
(SOC), and letters from the RO to the veteran, he has been 
informed of the evidence and information necessary to 
substantiate his claim for a higher rating for the DJD in his 
right knee, the evidence and information that he should 
submit personally, and the assistance that VA would provide 
in obtaining evidence and information in support of this, 
if identified.  Therefore, the Board is satisfied the RO has 
complied with the preliminary notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Further, the RO had the veteran undergo two VA examinations, 
one of which obtained the necessary medical opinion 
concerning the severity of the DJD in his right knee, and the 
other focusing on his other claimed disabilities and their 
proximity to his DJD.  See 38 U.S.C.A. § 5103A(d).  Also 
received were private and VA medical records providing other 
relevant information as to the severity of the right knee 
condition at issue.  Accordingly, the Board is also satisfied 
the RO has complied with the preliminary duty to assist 
provisions of the VCAA and the implementing regulations.

The RO's July 2001 VCAA letter informed the veteran that it 
would wait 60 days for him to submit evidence before 
proceeding on his claim.  The letter also stated that, to be 
considered for the earliest possible effective date based on 
the claim, the evidence would have to be received within one 
year from the date of that letter.  Additionally, the RO 
indicated that, if the evidence was not received within 
one year, any benefits might not be paid prior to date the 
evidence was received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this case, the RO's July 2001 VCAA letter essentially 
indicated that it was preferable the veteran responded within 
60 days-which, on its face, is akin to the 30-day allotted 
response time invalidated by the court in the PVA case.  But 
the RO also indicated he actually had a full year to respond.  
And more than a year has elapsed since that letter.  During 
the time since, the RO issued its rating decision continuing 
the 60 percent evaluation of the DJD of the right knee and 
denying service connection for the claimed neck and back and 
arm and leg disabilities.  The veteran also filed his Notice 
of Disagreement (NOD) with the decision on these claims and 
submitted VA and private medical records and underwent two VA 
examinations, the RO issued an SOC, the veteran perfected his 
appeal to the Board by filing a timely Substantive Appeal (VA 
Form 9), the veteran filed claims for unemployability due to 
his DJD of the right knee and for service connection for a 
pinched nerve in his neck, a bilateral disability of his 
hands, and, again, for an increased rating for his DJD of the 
right knee, and the RO issued a rating decision denying these 
claims.

At no time since the RO's July 2001 letter-which, again, was 
more than 1 year ago, has the veteran provided any additional 
information suggesting that additional evidence needs to be 
obtained regarding his claim for an increased rating for his 
DJD of the right knee.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2003).  Thus, even if the 
holding in the recent PVA case remained undisturbed, there 
would be no legitimate reason to further delay a decision in 
his appeal-particularly since no additional evidence appears 
forthcoming.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.) in relation to his DJD of the 
right knee.  Obviously then, since no such additional records 
even exist, none need be obtained.

Accordingly, with regard to the veteran's claim for an 
increased rating for DJD of the right knee, no further 
development is required to comply with the VCAA or the 
implementing regulations.  And the veteran is not prejudiced 
by the Board deciding his appeal without first remanding his 
case to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare and contrast with the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (where veteran 
timely appeals ratings initially assigned for his 
disabilities, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claims when 
the disabilities may have been more severe than at other 
times during the course of the appeal).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Degenerative Joint Disease of the Right Knee, 
Status Post Total Right Knee Replacement

Factual Background

The veteran underwent total knee replacement surgery in March 
1998.

The July 2001 VA Medical Center (VAMC) progress notes reflect 
that the veteran's knee had full extension to 0 and flexion 
to approximately 80 degrees on passive motion.  The knee 
appeared to be stable with varus/valgus stress, with no 
anteroposterior instability, and alignment looked good.  The 
veteran walked with a slight limp, and had some calf and 
thigh atrophy.  There was no evidence of loosening or 
polyethylene wear.  The physician noted that the veteran had 
limited range of motion, and that he would write him a 
prescription for range of motion exercises and thigh and calf 
strengthening exercises, which would help his gait and range 
of motion.

In a July 2001 letter, M. Catena, M.D. noted the veteran's 
knee replacement, osteoarthritis, bilateral carpal tunnel 
syndrome, diabetes, and neuropathy in his lower extremities, 
and opined that the veteran could not work at any kind of 
employment.

An October 2001 VA examination report indicated that the 
veteran reported 8/10 pain when he wakes up in the morning, 
that he falls four to five times per month, and that it takes 
all day for him to limber up if it occurs at all.  He also 
noted that he has been unable to walk since his surgery, but 
the examiner noted that he has used a cane since the surgery.  
The veteran also stated that an increase in pain occurs from 
daylight to night, that the cold weather increases the pain, 
but also that he has increased pain in hot, humid weather.  
The veteran also indicated that he was released from his job 
due to a drug problem in 1991, and last worked in 1992.

An examination of the veteran's right knee at this time 
revealed mild pain on palpation of the well-healed scar, 
nodules under the skin on the lateral aspect of the scar, 
knee extension to 10 degrees, flexion to 70 degrees, and no 
crepitus.  The examiner was unable to push the knee past 70 
degrees or perform the McMurry test adequately.  Baloon, 
Lachman, Romberg, and anterior and posterior drawer tests 
were negative.  There was weakness in the quadriceps, motor 
function was decreased to 4/5 in the right leg, and the 
veteran's gait was somewhat unsteady with the knee joint 
appearing to be somewhat unstable, but the examiner was not 
able to demonstrate that through other tests.  Tandem walking 
was steady.

X-rays of the knee showed that the femoral, tibial, and 
patellar compartments of the prosthesis appeared to be in 
normal position.  There was no evidence of acute fracture or 
subluxation.  There was moderate soft tissue swelling.  There 
was no evidence of significant interval changes in comparison 
with the July 2000 examination.

The examiner's impression was that there was no evidence of 
acute fractures or subluxation, and her diagnosis was that 
there was pain and limited range of motion since the knee 
replacement surgery.

An August 2001 VAMC progress note indicated that the 
arthroplasty was doing well.  Physical therapy was 
recommended, and the veteran started this but did not follow 
up and was missing appointments.

A February 2002 VA examination, which focused on the 
veteran's claims for service connection for arm and leg and 
neck and back disabilities, indicated that the veteran's gait 
was nonantalgic, with slight steppage on the right side.

Analysis

According to Diagnostic Code 5055, a 60 percent rating, which 
the veteran currently has, is itself an acknowledgement by VA 
that he has chronic residuals consisting of severe painful 
motion or weakness in his right knee.  So even though he has 
these symptoms, which indeed are well documented in the 
record on appeal, they still do not entitle him to a 
schedular rating higher than 60 percent under this code.

Consider also, however, that a prosthetic replacement of a 
knee joint with intermediate degrees of residual weakness, 
pain or limitation of motion can be rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  38 C.F.R. § 4.71a 
(2003).

The Rating Schedule further provides that flexion of the leg 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  And extension 
limited to 30 degrees warrants a 40 percent rating, whereas 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  As a frame 
of reference, VA considers normal range of motion in the knee 
to be from 0 degrees of extension to 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate II (2003).  So even assuming the 
veteran has the worst possible range of motion under these 
codes, he already has a rating higher than the maximum 
possible under either.



Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

Furthermore, according to Diagnostic Code 5256, a 60 percent 
rating is warranted for extremely unfavorable ankylosis of 
the knee in flexion at an angle of 45 degrees or more.  38 
C.F.R. § 4.71a (2003).

Likewise, under Diagnostic Code 5257, severe recurrent 
subluxation and lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a (2003).

Moreover, because Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion, it does not encompass arthritis.  
Diagnostic Code 5003 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Codes 5257 and 5003 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes 5257 and 5003, if the criteria for each code are 
met, may be appropriate.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Similarly, if findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under Code 5257 also may be entitled to a separate 
compensable evaluation under Codes 5260 or 5261, if the 
arthritis results in compensable loss of motion.  See 
VAOPGPREC 9-98 (August 14, 1998).

Here, however, although Dr. Catena indicated in July 2001 
that the veteran had arthritis and the October 2001 VA 
examiner noted the knee joint appearing to be somewhat 
unstable, none of the above-described separate ratings could 
result in a higher evaluation than the current 60 percent.  
This is because even if you take the highest possible rating 
under Code 5003, which is 20 percent, and then combine it 
with a separate and maximum possible rating under Code 5257 
of 30 percent, this still in turn would only correlate to a 
combined 40 percent.  38 C.F.R. § 4.25.

And the resulting combined 40 percent rating under Codes 5003 
and 5257, again, even worst-case scenario, is still lower 
than the current 60 percent evaluation if rated solely under 
Code 5055.

Similarly, separate ratings under Diagnostic Codes 5257 and 
5260 or 5261 (which derive from Code 5003) could not give the 
veteran a higher evaluation than he already has.  As noted 
above, the highest evaluation under Diagnostic Code 5257 is 
30 percent.  The October 2001 VA examination indicated the 
veteran had knee extension to 10 degrees and flexion to 70 
degrees.  So this would entitle him to, at most, an 
evaluation of 10 percent under Diagnostic Code 5261 and would 
not even entitle him to a compensable evaluation at all under 
Diagnostic Code 5260.  His overall maximum evaluation, then, 
combining the ratings obtained using all of these codes, 
would still only be 40 percent (see 38 C.F.R. § 4.25)-which, 
again, is less than his current 60 percent evaluation.  So in 
either case, there is no additional benefit to be had.

Bear in mind, as well, that it is impermissible for the Board 
to assign separate ratings under Codes 5003/5257 and 5055 
since this would violate VA's 
anti-pyramiding provision.  38 C.F.R. § 4.14.  You see, Code 
5055 at the 60 percent level already compensates the veteran 
for the painful motion he experiences in his right knee.  The 
same is true for his instability (i.e., weakness).  So to in 
turn also compensate him for these very same symptoms-the 
arthritic pain under Code 5003 and the instability under Code 
5257, would be giving him a double benefit for the very same 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

When all of this is considered, there simply is no basis for 
assigning a schedular rating higher than 60 percent for the 
veteran's right knee disability.  Remember, too, that he 
previously had the maximum 100 percent rating, albeit only 
temporarily, from March 16, 1998 until May 1, 1999, the 
beginning effective date of his current 60 percent rating.  
He had the maximum 100 percent schedular rating because of 
his need to convalesce following his right knee surgery, the 
arthroplasty, and since he underwent additional surgery for 
adhesions.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 
5055.  But under Code 5055, the maximum 100 percent rating 
is only warranted-at most, for one year following the 
prosthetic implantation.  And the veteran's 100 percent 
rating indeed was in effect for at least one year; in fact, 
with the paragraph 30 additional benefit, it was actually in 
effect for slightly more than one year.  So there is no 
further benefit to be had under those regulations.  The 
question then becomes whether he still has sufficient 
impairment to warrant a rating higher than he currently has 
on any other alternative basis.  Unfortunately, he does not.

Note that a 60 percent rating, likewise, is the maximum 
rating allowable under Diagnostic Code 5256.  So even if the 
veteran had ankylosis in his right knee, meaning complete 
fixation and immobility of the joint at either a favorable 
or unfavorable angle, he still could not receive a schedular 
rating higher than 60 percent under this code.  See, too, 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  And, besides, 
the record does not show that he has ankylosis.

As required under these circumstances, where the veteran has 
received the highest possible schedular rating for his 
disability, the Board also must determine whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).  However, the veteran has not 
required hospitalization since his follow-up surgery shortly 
after the knee replacement, much less frequent 
hospitalization, and the manifestations of his disability are 
contemplated by the schedular criteria.  While the October 
2001 VA examiner noted a somewhat unsteady gait, the February 
2002 examiner indicated the veteran's gait was nonantalgic, 
i.e., it did not appear designed to lessen pain.  Although he 
stated he was unable to walk since his surgery, this 
statement apparently was not a literal one, as demonstrated 
by his gait and the fact that the VA examiner noted the 
veteran's use of a cane.  Moreover, while the veteran has not 
been employed since 1992, and Dr. Catena opined that 
the veteran was unable to work, the RO's March 2003 rating 
decision indicated that he was capable of gainful employment, 
and even he has personally acknowledged that his loss of 
employment in 1991 was due to his drug use and not any 
disability related to his right knee.  So there has not been 
marked interference with his employment due to this service-
connected disability-that is to say, above and beyond that 
contemplated by his current 60 percent schedular rating.

Consequently, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Neither is there any indication that application of the 
schedular criteria is otherwise rendered impractical.  Thus, 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 60 percent for the DJD in 
the right knee, status post total knee replacement, is 
denied.


REMAND

In response to the veteran's claims for service connection 
for neck, back, arm and leg disabilities, the RO sent him a 
letter in July 2001 informing him that it had received his 
claim for reopened compensation.  This was not an accurate 
characterization of these claims, because the veteran had not 
previously filed a claim for service connection for these 
disabilities.  The RO's subsequent July 2001 letter, 
informing him of the VCAA and explaining its meaning to him, 
referred only to his claim for an increased rating for his 
service-connected DJD of the right knee.  So this was not 
sufficient to comply with the VCAA concerning his other 
claims.

In addition, in a March 2002 letter, the veteran noted that 
MRI examinations have confirmed that there is a black spot on 
his brain.  A September 2001 VAMC progress note reflects that 
an MRI revealed left temporal lobe changes, and that 
the neurosurgery clinic recommended repeating the MRI scan in 
one year.  A December 2001 progress note indicated the 
veteran would be scheduled for an MRI of his brain as soon as 
possible.  There is no further correspondence pertaining to 
this, nor a report of the MRI referenced in the December 2001 
progress note.  This issue, however, is not currently before 
the Board.  See 38 C.F.R. § 20.200 (2003) (an appeal to the 
Board consists of a timely filed Notice of Disagreement (NOD) 
in writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal (e.g., a VA Form 
9 or equivalent statement).  So this issue is referred to the 
RO for all appropriate development and consideration.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with.  
This includes specifically informing the 
veteran of the application of the VCAA 
to his claims for service connection for 
neck, back, arm and leg disabilities, as 
well as explaining the relevant time 
limits for submission of evidence in 
compliance with the PVA decision as 
modified by the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), and any other applicable 
legal precedent.

2.  Then readjudicate the claims for 
service connection for neck, back, arm 
and leg disabilities in light of any 
additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.



The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



